Title: To George Washington from Lund Washington, 25 February 1783
From: Washington, Lund
To: Washington, George


                        
                            Dr Sir
                            Mount Vernon Febry 25th 1783
                        
                        Your Letter of the 12th Inst. is at hand—be assured I never had the smallest intention or most distant wish
                            to keep you from the knowledge of your private affairs under my care had you ever desired me to have transmitted you an
                            Acct from time to time of the money I had received, and in what manner it was applyd it should have been done, when I sent
                            that acct, while you were at Vally Forge it was unaskd, you never hinted you wishd a continuation of it—When I told you I
                            woud send an Acct of the Rets & expenditure of hard money—you never said it woud be agreeable,
                            true it is I put it off much longer then I intended, but it was owing to ill Luck rather then an unwillingness to do it—It
                            is customary and from long habit I say not  for me in all day weather to be out and cannot set
                            contented at a Table writeg when I might be looking after something out—When it rains I get to that worck and then very
                            probably am prevented by some person being at the House—yet had I known from you that you expected those Accts nothing
                            woud have put me off from sendg them, I ever have and hope ever shall be happy when I do that which seems to give
                            Satisfaction, on the contrary I am most unhappy when I find I have not given Satisfaction. It is painfull to me to make
                            excuses for bad Crops but owing to one cause or another we have not made one in my remembrance for several years our Wheat
                            was destroyed by Fly when that In some measure fail’d we were so unlucky as to make but little of it, yet—we have
                            constantly sewd the same Quantity of Land and that in good order. When we made Corn it coud not be Sold, and altho it was
                            not my intention to make use of it profusely yet some how or other when it is not sold immediately, it generally wastes
                            and disappears, one cannot tell how—We do not slacken in our endeavours to make a Crop, but it appears we labour all
                            summer to support our Stock and people—all last Fall our people were  the Mill Place which was
                            almost fulld up—this prevents Morris from getg out his Wheat—I beleived it coud be trod out on the Frozen Land in
                            Winter—altho we have had very hard Frosts yet we have had Such a quantity of Rain that he has not been able to do it, and
                            much remains in Stacks—this is a little the case at the Ferry there being but two Stacks now standg there—at Muddy Hole
                            & in the Neck they have Barns and the rains does not prevent them from threshg—this is what prevents me from tellg
                            you how much we have made, because it is not ready—when it is I will, tho it will be very little for the Crop was short—I
                            have in the Course of this week been over all our wheat, the difference between that sewd among corn and that sewd in
                            among fallow is very obvious—all our wheat was sewd early but it did not come up generally until very late (owg to the
                            drouth) the fallow wheat looks green and well, the corn wheat sickly and yellow—the fallow has all fast hold of the Land.
                            the corn Land in many places, Roots almost out of the ground—and in Morriss feild that which formerly belong to Wade, I
                            fear if we have much more Frost will be very much injured—it is very clear to me that you have very little (except in a
                            very good year) Land, that will bring a crop of wheat after Corn—we have for several years in the Fall made a Cow House,
                            and Cover with Tops—so that the House is Quite dry—in this we have put Stables from the feild and
                            every litter we coud get—by which we have made manure, this has been carted out & put in the Corn Mills, and every
                            thing done to make both Wheat and corn. The bank that I made, in hopes it woud serve as a Fence is
                            tumbled down the Frost I beleive got quite through it—the late great rains has dissolved it. I believe
                            it will  be impossible ever to raise a Hedge or Fence of Cedar or any other thing where cattle are allowd to graze—When
                            I first planted the Cedar on the Banks in the Neck I made a Double Fence, and those that lived remained uninjured but when
                            that fence decayd so that it took boths Sides to make one the Cedars were exposed, then the Cattle woud be frequently
                            twistg there horns about them by which means they are destroyd—all the timber on the Land woud not keep up double fences
                            until they have a Sufficient growth, nor do I beleive they ever woud be out of the way of being broke injured in that way
                            by the Cattle—to prevent the Cattle from going to them, woud be Starvg them for with out the pasture they coud not
                            live—within the Course of this winter they have been much damaged. the sheep as if they coud find no other chose to
                            browze on them—I shall again plant the whole over with young sets. I beleve the best and surest method to get fenceg woud
                            be to encourage the growth of Cedar on the waste land, and to make Watting of it—this is the practice below where they
                            dispaird of haveg any fence at all, they now have in that way a plenty—The Horses have almost ruined our weepg willows I
                            never found it out until I was going to plant them—I have barkd them all since—those left remain or
                            injured are rather small this has determined me to lit the Pines in the circular Bank remain and to fill up the Vacancy
                            again with pine, takeing much pains in plantg them, perhaps they may live, if they do they will be pretty—on the Straight
                            Bank—or Sycamore I suppose they will live, tho I think the yellow willow woud have been better, but you directed Sycamore—on
                            Saturday last we had a most dreadfull rain it run over our mill Place every where and broke it in many places it also
                            broke the uper Tumbling Dam indeed that Dam is growg quite Rotten—all over people are now at worck on the place I hope to
                            get it done this week. Am Sir Your Very Hbl Servt
                        
                            Lund Washington
                        
                        
                            P.S. Altho I may not be methodical in my Accts &c. &c. be assured I never did nor ever will
                                wrong you out of 1/ 4 but will save all I can.
                        
                    